             Case 1:18-cr-00350-GBD Document
                             2020/08/10        16 Filed
                                        16:49 :03    3 09/13/21
                                                        /3      Page 1 of 1




                          UNITED STATES MAGISTRATE COURT
                          SOUTHERN DISTRICT OF NEW YORK




THE UNITED STATES OF AMERICA,

Plaintiff,
                                                              SEALED ORDER
V.
                                                              18 Cr. 350 (GBD)   -
CARLO ALLONI,

Defendant.
--------------~/

     ORDER GRANTING DEFENDANT'S MOTION FOR PERMISSION TO TRAVEL

         WHEREAS an application was made on August 10, 2020 by Jacqueline M. Arango, Esq.,

counsel for Defendant Carlo Alloni requesting permission for Defendant to travel; and

         WHEREAS AUSA David Abramowicz has no objection to this travel request; and

         WHEREAS this Court finds sufficient cause for the travel request;

         IT IS HEREBY ORDERED that Defendant, Carlo Alloni, may travel as requested from

August 23 to 30, 2020.             fr.-
         SO ORDERED this/~         day of August, 2020.




                                  AUG 1 2 2020
                                             THE               LE GEORGE B. DANIELS
                                             Unite    ates District Judge
                                             Southern District of New York




54098437;1
